 
 
I 
112th CONGRESS
2d Session
H. R. 6723 
IN THE HOUSE OF REPRESENTATIVES 
 
December 31, 2012 
Mrs. Emerson introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To provide for Inspector General oversight for Federal entities not otherwise subject to such oversight, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Inspector General Improvement Act of 2012. 
2.Assignment of Inspector General to certain Federal entities 
(a)Agency for International DevelopmentIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Agency for International Development shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within each of the following: 
(1)Trade and Development Agency. 
(2)Japan–United States Friendship Commission. 
(3)Overseas Private Investment Corporation. 
(b)Board of Governors of the Federal Reserve SystemIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Board of Governors of the Federal Reserve System shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Financial Institutions Examination Council. 
(c)Department of DefenseIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Department of Defense shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Selective Service System. 
(d)Department of EducationIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Department of Education shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within each of the following: 
(1)James Madison Memorial Fellowship Foundation. 
(2)Christopher Columbus Fellowship Foundation. 
(3)Morris K. Udall and Stewart L. Udall Foundation.  
(4)Barry M. Goldwater Scholarship and Excellence in Education Program. 
(5)Vietnam Education Foundation.  
(6)Harry S Truman Scholarship Foundation. 
(7)National Council on Disability. 
(e)Federal Labor Relations AuthorityIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Federal Labor Relations Authority shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the National Mediation Board.  
(f)Department of Health and Human ServicesIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Department of Health and Human Services shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within each of the following: 
(1)Architectural and Transportation Barriers Compliance Board (Access Board). 
(2)U.S. Interagency Council on Homelessness. 
(3)Medicare Payment Advisory Commission. 
(g)Department of Homeland SecurityIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Department of Homeland Security shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Commission on the Prevention of Weapons of Mass Destruction Proliferation and Terrorism.  
(h)Department of the InteriorIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Department of the Interior shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within each of the following: 
(1)Arctic Research Commission. 
(2)Office of the Federal Coordinator for Alaska Natural Gas Transportation. 
(3)Valles Caldera Trust. 
(4)International Boundary Commission: United States and Canada. 
(5)International Joint Commission: United States and Canada. 
(6)Office of Navajo and Hopi Indian Relocation. 
(7)Utah Reclamation Mitigation and Conservation Commission. 
(8)Dwight D. Eisenhower Memorial Commission. 
(9)The portion of the Presidio managed by the National Park Service. 
(10)International Boundary and Water Commission. 
(i)Department of LaborIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Department of Labor shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within each of the following: 
(1)Occupational Safety and Health Review Commission. 
(2)Federal Mine Safety and Health Review Commission. 
(3)Federal Mediation Conciliation Service. 
(j)Department of StateIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Department of State shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the United States Commission on International Religious Freedom. 
(k)Department of the TreasuryIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Treasury Inspector General for Tax Administration shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the United States Tax Court.   
(l)Environmental Protection AgencyIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Environmental Protection Agency shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Marine Mammal Commission. 
(m)General Services AdministrationIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the General Services Administration shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within each of the following: 
(1)National Capital Planning Commission. 
(2)Commission of Fine Arts. 
(3)Committee for Purchase from People Who Are Blind or Severely Disabled. 
(n)Government Accountability OfficeIn addition to the other duties and responsibilities specified in section 705 of title 31, United States Code, the Inspector General of the Government Accountability Office shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Administrative Conference of the United States.  
(o)Intelligence CommunityIn addition to the other duties and responsibilities specified in section 103H of the National Security Act of 1947 (50 U.S.C. 403–3h), the Inspector General of the Intelligence Community shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Public Interest Declassification Board. 
(p)National Archives and Records AdministrationIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the National Archives and Records Administration shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Advisory Council on Historic Preservation. 
(q)Nuclear Regulatory CommissionIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Nuclear Regulatory Commission shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Nuclear Waste Technical Review Board. 
(r)Office of Personnel ManagementIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Office of Personnel Management shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the Federal Retirement Thrift Investment Board. 
(s)Smithsonian InstitutionIn addition to the other duties and responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.) the Inspector General of the Smithsonian Institution shall supervise, direct, and control audit and investigative activities (relating to such audits) pertaining to programs and operations within the United States Holocaust Memorial Museum.   
 
